Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The following Non-Final office action is in response to applicant’s amendments and remarks filed on 8/16/2021.
	
Claim Status:
Pending claims: 1-27.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) are: 
An Interface or a s-interface  authenticates the user and generate the QR code…; a bank server module for banking related operations…; 

a web server module for validating the user . …and assisting said transactions…
a use mode module creates …request message…;
Claim limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f), sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f), sixth paragraph, applicant may:  
(1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f), sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or 
(2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f), sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


s 1-6, 8-12 and 15-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: “s-interface”. the omitted elements, specifically letter “s” is not described clearly in specification or in original claims.

Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. In particular, claims are directed to a judicial exception (abstract idea) without significantly more.  

  When considering subject matter eligibility under 35 U.S.C. 101, (1) it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories,(2A) it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, (2B) it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    Examples of abstract ideas include mental processes; certain methods of organizing human activities; and mathematical relationships/formulas.  Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. ____ (2014).

Analysis is based on the new 2019 Patent Eligibility Guidance (2019 PEG).
Claims 1-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
 [Step-1] The claims are directed to a system, which is a statutory category of invention.
Claim 1 (exemplary) recites a series of steps for performing banking related operation and transactions.
[Step-2A] The claim 1 is then analyzed to determine whether it is directed to a judicial exception: 
Prong One
The claim 1 recites the limitations of 
	a. A … (V.S.C) (201) or a merchant V.S.C (209) for having V.S.C credentials (202, 203) or merchant V.S.C credentials (210, 211) assigned to a user for identification, authentication of the user and are used for performing transactions or banking related operations desired by the user; 
	b. An … (206) or … (214) for accessing the V.S.C credentials (202, 203) from V.S.C (201) or merchant V.S.C credentials (210, 211) merchant V.S.C (214) for generation of an encrypted … ; … (206) or… (214) authenticates the user and then proceeds for generation of the QR code; the …(206) is also used for processing an encrypted QR code received at the … (206) after authentication of the user; 
	c. A bank … (108) for authenticating the user through the V.S.C credentials (202, 203) or merchant V.S.C credentials (202, 203) and then carrying out said banking related operations and said transactions; and 

	e. A … (507) for validating the user by checking that the V.S.C credentials (202, 203) and the login credentials input at the web … belong to the same user and then assisting said transactions between … (206) and the bank … (108).  


The claimed system simply describes series of steps for performing banking related operations and transactions. 
These limitations, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitations via human commercial or business or transactional activities/interactions, but for the recitation of generic computer components. That is, other than reciting one or more server modules, virtual smart card/processor, and computer network nothing in the claim precludes the limitations from practically being performed by organizing human business activity. For example, without the structure elements language, the claim encompasses the activities that can be performed manually between the users and a third party.  These limitations are directed to an abstract idea because they are business interaction/sale activity that falls within the enumerated group of “certain methods of organizing human activity” in the 2019 PEG.
Prong Two
Next, the claim is analyzed to determine if it is integrated into a practical application. The claim recites additional limitation of using a system with hardware module/Virtual Smart Card/processor  including a bank server module, a web server module, an interface or s-interface and computer network to perform the steps. The 
[Step-2B] 

Next, the claim is analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept).
As discussed above, the recitation of the claimed limitations amounts to mere instructions to implement the abstract idea on a processor (using the processor as a tool to implement the abstract idea). Taking the additional elements individually and in combination, the processor at each step of the process performs purely generic computer functions. As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application. The same analysis applies here, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at or provide an inventive concept. 
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that 
Furthermore, the dependent claims 2-27 do not resolve the issues raised in the independent claims. 
The dependent claims 2-27 are directed towards using the V.S.C module (201) and the interface module (206) are two embedded inbuilt modules of a client module (101); in case of a merchant user, the merchant V.S.C (209) and the s-interface (214) are the two embedded inbuilt modules of the client module (101); a communication carried out between s- interface (214) and interface (206) or two devices (501, 505) or between the hardware module (105) and the interface module (206) is in the form of the QR code; wherein a transaction and save module is included in s-interface (214) which generates and then saves a random transaction ID for a transaction for the identification of the transaction later; wherein the use mode module in the s-interface (214) only allows receive mode and the use mode in the interface (206) allows all other modes but receive mode; wherein storage V.S.C and V.S.C services are used by the bank server module (108) to interact with the interface (206), kiosk storage and kiosk services are used by the bank server module (108) to interact with the hardware module (105), merchant storage and merchant services are used by the bank server module (108) to interact with the s-interface (214) and web services is used by the bank server module (108) to interact with the web server module (507); and wherein the bank server module (108) checks for whether the V.S.C (103) has a PIN set; if a PIN is set then the bank server module (108)requests for the PIN from the user through hardware module (105) else the bank server module (108) generates an OTP, encrypts it and sends it through the hardware 
These limitations are also part of the abstract idea identified in claim 1, and are similarly rejected under same rationale. 	
Accordingly, the dependent claims 2-27 are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis.  

	Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.  Determining the scope and contents of the prior art.
2.  Ascertaining the differences between the prior art and the claims at issue.
3.  Resolving the level of ordinary skill in the pertinent art. 
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-27 are rejected under 35 U.S.C. 103 (a) as being unpatentable over KAPAYA et al (WO 2016/059486A1) in view of KAWAN (US 2011/0173121 A1). 

	Ref claim 1, KAPAYA discloses a system for performing banking related operations and transactions comprising: 
	a. A virtual smart card (V.S.C) (201) or a merchant V.S.C (209) for having V.S.C credentials (202, 203) or merchant V.S.C credentials (210, 211) assigned to a user for identification, authentication of the user and are used for performing transactions or banking related operations desired by the user (para [0057-62]; via  Host Card Emulation[HCE] architecture is used to enable virtual smart card functionalities in 
	b. An interface (206) or a s-interface (214) for accessing the V.S.C credentials (202, 203) from V.S.C (201) or merchant V.S.C credentials (210, 211) merchant V.S.C (214) for generation of an encrypted QR code; the interface (206) or s-interface (214) authenticates the user and then proceeds for generation of the QR code; the interface (206) is also used for processing an encrypted QR code received at the interface (206) after authentication of the user (para [0015-20]; figs. 1-13; via the payment processing system comprising QR code server, authentication sever and payment application server as core elements….mobile terminal, NFC, Bluetooth, Wi-Fi, 4G Internet; mobile terminal[smart device] for consumer & merchant POS terminal/device  display area for encrypted QR code image…directed to the methods for POS device, smart device, smart card and website payment using encrypted QR code..).
	[[c. A bank server module (108) for authenticating the user through the V.S.C credentials (202, 203) or merchant V.S.C credentials (202, 203) and then carrying out said banking related operations and said transactions]]; and 
	d. A hardware module (105) for assisting said banking related operations between the interface (206) and the bank server module (108); e. A web server module (507) for validating the user by checking that the V.S.C credentials (202, 203) and the login credentials input at the web interface belong to the same user and then assisting said transactions between the interface (206) and the bank server module (108) (para [0015-20]; figs. 1-13; via the payment processing system comprising QR code server, authentication sever and payment application server as core elements….mobile terminal, 
KAPAYA does not explicitly disclose the step of. c. A bank server module (108) for authenticating the user through the V.S.C credentials (202, 203) or merchant V.S.C credentials (202, 203) and then carrying out said banking related operations and said transactions.
However, KAPAYA being in the same field of invention discloses the step of c. A bank server module (108) for authenticating the user through the V.S.C credentials (202, 203) or merchant V.S.C credentials (202, 203) and then carrying out said banking related operations and said transactions  (para [0004-10].; via a method and system of smart card banking utilizing a contactless interface between smart card and banking institution to establish flow of data… ).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made to modify the features mentioned by KAPAYA to include the disclosures as taught by KAPAYA to facilitate authenticating user with banking operations with contactless smart card .interface.    

	Ref claim 2, KAPAYA discloses the system as claimed in claim 1, wherein the V.S.C module (201) and the interface module (206) are two embedded inbuilt modules of a client module (101); in case of a merchant user, the merchant V.S.C (209) and the s- interface (214) are the two embedded inbuilt modules of the client module (101) (para [0057-62]; via  Host Card Emulation[HCE] architecture is used to enable virtual smart 
	Ref claims 3-7, KAPAYA discloses the system as claimed in claim 2, wherein a V.S.C (201) is embedded on an interface (206) and is only accessible by the interface (206) and a merchant V.S.C (209) is embedded on an s-interface (214) and is only accessible by the s-interface (214), wherein both the pair of  V.S.C (201), interface (206) and merchant V.S.C (209), s-interface (214) are used for performing said transactions but only pair of V.S.C (201), interface (206) are used for performing said banking related operations, wherein a communication carried out between s-interface (214) and interface (206) or two devices (501, 505) or between the hardware module (105) and the interface module (206) is in the form of the QR code, wherein the interface (206) uses the credentials of V.S.C (201) and the s-interface (214) uses the credentials of merchant V.S.C (209) for generation of the encrypted QR code or for processing the encrypted QR code received at the interface (206),and  wherein the client module (101) can have more than one V.S.C (201) and merchant V.S.C (209) embedded in it along with their respective interfaces  (para [0015-20]; figs. 1-13; via the payment processing system comprising QR code server, authentication sever and payment application server as core elements….mobile terminal, NFC, Bluetooth, Wi-Fi, 4G Internet; mobile terminal[smart device] for consumer & merchant POS terminal/device  display area for encrypted QR code image…directed to the methods for POS device, smart device, smart card and website payment using encrypted QR code…).
	Ref claim 8, KAPAYAN discloses the system as claimed in claim 1,  wherein an interface (206) or s- interface (214) for initiating said banking related 

	Ref claims 9-10, KAPAYA discloses the system as claimed in claim 8, wherein a transaction and save module is included in s-interface (214) which generates and then saves a random transaction ID for a transaction for the identification of the transaction later and, wherein the use mode module in the s- interface (214) only allows receive mode and the use mode in the interface (206) allows all other modes but receive mode  (para [0015-20]; figs. 1-13; via the payment processing system comprising QR code server, authentication sever and payment application server as core elements….mobile terminal, NFC, Bluetooth, Wi-Fi, 4G Internet; mobile terminal[smart device] for consumer & merchant POS terminal/device  display area for encrypted QR code image…directed to the methods for POS device, smart device, smart card and website payment using encrypted QR code.).
	Ref claims 11-12, KAPAYA discloses the system as claimed in claim 10, wherein the V.S.C (201) or merchant V.S.C (209) has an authentication and verification info module where any request for accessing the V.S.C(201) or merchant V.S.C(209) credentials by interface(206) or the s-interface(2 14) is directed to this module; if an authentication is enabled for V.S.C(201) or merchant V.S.C(209) then the request for authentication is sent by authentication and verification info module by the V.S.C(201,209) and if user gets authenticated then the authentication and verification info 
	Ref claim 13, KAPAYAN discloses the system as claimed in claim 1, wherein a bank server module (108) for carrying out said transactions or said banking related operations comprising: a. A storage V.S.C stores credentials assigned to every user; b. V.S.C services consists of services which when sent to and received by an interface (206), carries out that action;  c. A kiosk storage stores long term keys assigned to a hardware module (105);  d. Kiosk services consists of services which when sent to and received by a hardware module (105), carries out that action; e. A merchant storage stores credentials assigned to a merchant;  f. Merchant services consists of services which when sent to and received by a s-interface (214), carries out that action; g. Web services consists of services which when sent to and received by a web server module (507), carries out that action;  h. A request database stores the said transaction details or details of said banking related operation along with their transaction IDs till said transaction or said banking related operation is completed and appropriate credentials are transferred to the transaction database; i. A transaction database stores the said 
  	Ref claims 14-16, KAPAYA discloses the system as claimed in claim 12, wherein storage V.S.C and V.S.C services are used by the bank server module (108) to interact with the interface (206), kiosk storage and kiosk services are used by the bank server module (108) to interact with the hardware module (105), merchant storage and merchant services are used by the bank server module (108) to interact with the s-interface (214) and web services is used by the bank server module (108) to interact with the web server module (507), wherein an interface (402.2) makes a transaction with a s-interface (401.2) where a QR code is generated by the s-interface (401.2) and the interface (402.2) scans it from the s-interface (214), and wherein both the interface (402.2) and the s-interface (401.2) each send a decoded message of the QR code to the bank server module (108) so that the bank server module (108) can carry out said transaction after matching the extracted transaction details from both the messages sent by the interface (402.2) and the s-interface (401.2) (para [0015-20]; figs. 1-13; via the payment processing system comprising QR code server, authentication sever and payment application server as core elements….mobile terminal…).
  
	Ref claim 17, KAPAYA discloses the system as claimed in claim 14, wherein an interface (102) performs a banking related operation by interacting with a hardware 

	Ref claim 18, KAPAYA discloses the system as claimed in claim 17, wherein the hardware module (105) directs the decoded message to the bank server module (108) after processing it with its long-term keys and public identifier stored in a storage (106); the bank server module (108) after recognizing the hardware module (105) and V.S.C (103) with their public identifiers appended with the message received, processes the message with the long-term keys of the hardware module (105) and credentials of the V.S.C (103) stored in kiosk storage (112) and storage V.S.C storage (113) (para [0057-62]; via  Host Card Emulation[HCE] architecture is used to enable virtual smart card functionalities in consumer’s mobile payment application … contactless smart card are used in payment systems [banking…], mass transit,  access control,  etc.).  
	Ref claim 19, KAPAYA discloses the system as claimed in claim 18, wherein the bank server module (108) checks for whether the V.S.C (103) has a PIN set; if a PIN is set then the bank server module (108) requests for the PIN from the user through hardware module (105) else the bank server module (108) generates an OTP, encrypts it and sends it through the hardware module (105) to the interface (102); the bank server module then carries out the said banking related operation if the PIN or OTP received is 
	Ref claim 20, KAPAYA x discloses the system as claimed in claim 19, wherein a user can change its V.S.C credentials (202, 203) when they get expired or compromised at the hardware module (105) using update mode in the use module of the interface (102); the bank server module (108) sends encrypted new credentials to the hardware module (105) so that only the interface (102) on which previous V.S.C credentials were stored can access it from the hardware module (105) (para [0057-62]; via  Host Card Emulation[HCE] architecture is used to enable virtual smart card functionalities in consumer’s mobile payment application … contactless smart card are used in payment systems [banking…], mass transit,  access control,  etc.). 
	Ref claim 21, KAPAYA discloses the system as claimed in claim 14, wherein a web server module providing a web interface which is accessible by a device D2 (505) interacts with the interface (502) for the interface (502) to initiate a transaction by generating an encrypted QR code; the QR code is scanned by the device D2 (505) which decodes it and then directs a decoded message of the QR code to the web server module (507) for validation of the user (para [0015-20]; figs. 1-13; via the payment processing system comprising QR code server, authentication sever and payment application server as core elements….mobile terminal…).


	Ref claim 23, KAPAYA discloses the system as claimed in claim 22, wherein the interface (502) scans a QR code from device D2 (505) which is generated by the device D2 (505) from the message sent by the web server module (507); the interface (502) decodes the QR code, processes the decoded message with its V.S.C credentials (202, 203) and then sends it to the bank server module (513) for it to carry out said transaction after validating transaction details (para [0015-20]; figs. 1-13; via the payment processing system comprising QR code server, authentication sever and payment application server as core elements….mobile terminal…).

	Ref claim 24, KAPAYA discloses the system as claimed in claim 1, wherein the modules interacting with the bank server module (108) or the web server module (507) send their messages encrypted with respective public keys of the bank server module (108) or web server module (507); the messages can be decrypted by the respective private keys of the bank server module (108) or web server module 
	Ref claim 25, KAPAYA discloses the system as claimed in claim 24, wherein the bank server module (108) or the web server module (507) further generates a session key using nonce, timestamp, transaction ID of the interacting module, and IP address of the device in which the interacting module is embedded; communications further taking place between the interacting module and the bank server module (108) or the web server module (507) are then encrypted and decrypted with the generated session key (para [0057-62]; via  Host Card Emulation[HCE] architecture is used to enable virtual smart card functionalities in consumer’s mobile payment application … contactless smart card are used in payment systems [banking…], mass transit,  access control,  etc.).
	Ref claim 26, KAPAYA  discloses the system as claimed in claim 25, wherein every said transaction or banking related operation is identified by the transaction ID generated by bank server module (108);  the web server module and the s-interface (214) also generate their own transaction IDs to track the transactions taking place and all the set of transaction IDs are reflected on respective databases and storages (para [0057-62]; via  Host Card Emulation[HCE] architecture is used to enable virtual smart card functionalities in consumer’s mobile payment application … contactless smart card are used in payment systems [banking…], mass transit,  access control,  etc.). 


Conclusion

The prior art made of record and not relied upon are considered pertinent to applicant's disclosure.
Wieland (US 9, 602, 507 B1) discloses Virtual Smart Card to Perform Security-Critical Operation.
Hobson et al (US 2009/0157557 A1) discloses Merchant System Facilitating aan Online Card Present Transaction.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HATEM M. ALI whose telephone number is (571) 270-3021, e-mail: Hatem.Ali@USPTO.Gov and FAX (571)270-4021. The examiner can normally be reached Monday-Friday from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXANDER KALINOWSKI can be reached on (571) 270-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
          

      /HATEM M ALI/
Examiner, Art Unit 3691



/HANI M KAZIMI/Primary Examiner, Art Unit 3691